DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 27-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

Group I, claim(s) 15-26, drawn to an apparatus.
Group II, claim(s) 27-29, drawn to a process.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of claim 15, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of FR Publication No. 2059139 (“Rockwell”) (cited in PTO-892 dated 09/09/2020). Rockwell discloses an assembly (14) for a fast-neutron reactor comprising a tubular casing (18) with end components (22, 24) and a spacing element (16) wound around the tubular casing and comprising a longitudinal through slot (38), end sections (“end”), and transition sections (the portions of Rockwell’s spacer tube between the ends and the middle) (Rockwell, Figs. 2-3, lines 103-105). 

s 27-29 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 15-29 are pending in the application with claims 27-29 withdrawn. Claims 15-26 are examined herein.

Response to Amendments
Applicant’s amendments remove the Specification and Drawing objections of record. Applicant’s newly added claims have cured the 112(b) and 112(d) rejections of record, but have created new 35 U.S.C. 112(b) issues, as described below. 

Additionally, examiner notes that the Specification contains the following errors: in [03], examiner believes that “1P8646791” should be “JPS646791”; in [04] and [05], “OB1459562” should be “GB1459562”; and in [06], “1183944468” should be “US3944468.” Because examiner did not point these errors out previously, a formal Specification objection is not being made. Please ensure that the examiner’s suggestions are correct; if so, an IDS should be submitted with the Japanese reference.

Response to Arguments
Applicant’s arguments filed 02/05/2021 regarding the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive

Applicant’s arguments that Rockwell does not teach end components, an end section, or a transition section is not persuasive. Applicant states that “[t]here are no end components in the Rockwell patent” and “Figure 2 shows no features to attach the end of the spacer 16” (Applicant Remarks dated 02/05/2021, page 14). This is incorrect. See at least Rockwell, Figure 2, lines 76-78, and lines 103-105 which teach “end fittings 22 and 24” (the claimed “end components”) and the “end” features of spacer 16 (the claimed “end section”) being welded, and therefore attached, to the end fitting. Regarding the transition section, the amended claims attribute no actual structure to the claimed “transition section” other than the transition section is between the end section and the walled tube. Although Rockwell does not explicitly disclose a transition section, Rockwell’s tube is a physical structure with a middle section and an end section and would therefore necessarily have a section between the middle and end sections, the “transition” section (see Rockwell, Fig. 2). Further, while Applicant argues “[t]here is no teaching or suggestion that there is any control for how the transition sets the orientation the slot 6” (Applicant Remarks dated 02/05/2021, page 14) there is also nothing in the amended claims reciting the transition section sets the orientation of the slot. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the slot facing outward away from the tubular casing adjacent to the transition section (claim 26) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Additionally, the drawings are objected to under 37 CFR 1.83(a) because newly added reference numeral 6A does not appear to be pointing to an increased width of the slot 6 in the middle part as described in the paragraph [51] of the Specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 15-16, 18, and 20 are objected to because of the following informalities: 
Claim 15, lines 13-14: “so as to set slot width” should recite “so as to set a slot width”
Claim 16, line 1: “wherein slot width” should recite “wherein the slot width”
Claim 18, line 1: “wherein slot width” should recite “wherein the slot width”
Claim 20, line 2: “is a comprised of steel” should recite “is comprised of a steel”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 15 recites “a transition section between said end section and said walled tube so as to form the slot at the walled tube from said end section” and it is unclear what this limitation is intended to mean. Is the slot formed from, in other words made of, said end section? Does the slot start from said end section, therefore the slot extending from the walled tube, through the transition section, and to the end section? If so, how is the slot formed at the walled tube and formed from said end section, both of which indicate the slot starts at the respective structure? Is the limitation intended to recite “a transition section between said end section and said walled tube so as to form the slot of the walled tube from said end section”? Further, the phrase “so as to form” suggests the transition section somehow forms the slot, but the claim does not clearly define how the transition section does so. What feature of the transition section forms the slot? It is unclear from the claim the structural and/or functional relationships between the end section, transition section, walled tube, and slot.  

Further regarding claim 15, the claim recites “wherein said end section is secured to said tubular casing so as to set slot width of the slot at said middle part relative to said end section and said transition section”. The phrase “so as to set” suggests the securing of said end section to said tubular casing dictates the width of the slot, but the claim provides no indication as to how securing the end section as claimed sets the slot width of the middle part of the spacing element. Further, it is unclear 

Further regarding claims 15, it is unclear if the “at least one end of said tubular casing” recited in line 3 is the same as the “at least one end of said tubular casing” recited in line 6. If these refer to different structures, it is further unclear in claims 17 and 21-23 whether the “said at least one end of said tubular casing” refers to the structure recited in claim 15, line 3 or claim 15, line 6. Examiner assumes “at least one end of said tubular casing” in claim 15, line 6 is intended to recite “said at least one end of said tubular casing” for purposes of examination.

Claim 17 is indefinite because the limitation “wherein said spacing element is secured to said end component at said at least one end of said tubular casing” is unclear in view of claim 15. Claim 15 recites the end component is attached to at least one end of said tubular casing, suggesting the end component and the end of the tubular casing are different structures. Is the spacing element secured to the end and secured at the end of the tubular casing? This would suggest that the end component and the end of the tubular casing are the same structure. Is the claim intended to recite that the spacing element is secured to said end component and said end component is attached to said at least one end of said tubular casing?

Claim 18 recites “wherein slot width of said walled tube is largest at said middle part.” This limitation is unclear in light of Applicant’s amendments. The examiner previously applied Rockwell to teach a previous version of this limitation; however, the updated Drawings identify the recited “middle part” to be at 6A, which clearly does not have an increased width. Accordingly, the intended interpretation of this limitation is unclear. 

Claim 26 recites “wherein the slot faces outward away” and it is unclear how a slot, or in other words a hole, can “face” a certain direction and further what it means for the slot to face “outward away”.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15, 17, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockwell (citations refer to the machine translation provided with the PTO-892 dated 09/09/2020).

The following represents examiner’s best attempt at interpreting the claims for the purpose of applying prior art in light of the 35 U.S.C. 112(b) rejections noted above. 

Regarding claim 15, Rockwell discloses (see Figs. 2-3) an assembly (14) for a fast-neutron reactor (Fig. 2), comprising:
a tubular casing (18) being comprised of an end component (22, 24) attached to at least one end of said tubular casing (Fig. 2) so as to contain hermetically sealed nuclear fuel (20) within said tubular casing (Fig. 2, lines 75-78); and
a spacing element (16) being wound in a spiral around said tubular casing and being secured to at least one end of said tubular casing (Fig. 2, lines 87-88), 
wherein said spacing element is comprised of:

an end section (“end”) (Figs. 2-3, lines 103-105; “one end [of the spacer] being welded to the end fitting 22”), and
a transition section (Figs. 2-3; the portion of Rockwell’s tube between the “end” and the middle of the tube) between said end section and said walled tube so as to form the slot at the walled tube from said end section (Fig. 2; Rockwell’s slot is formed along the tube from the end), and
wherein said end section is secured to said tubular casing so as to set slot width of the slot at said middle part relative to said end section and said transition section (Figs. 2-3; the slot of the Rockwell-Commissariat spacing element has a width, therefore the width of the slot at the middle part would be capable of being set relative to the end section and the transition section).

Regarding claim 17, Rockwell discloses the assembly, according to claim 15. Rockwell further discloses wherein said spacing element is secured to said end component at said at least one end of said tubular casing (Fig. 2, lines 103-108). 

Regarding claim 21, Rockwell discloses the assembly, according to claim 15. Rockwell further discloses wherein said end section is secured to said at least one end of said tubular casing (Fig. 2, lines 103-108). 

Regarding claim 22, Rockwell discloses the assembly, according to claim 15. Rockwell further discloses wherein said end section is secured to said end component attached to said at least one end of said tubular casing (Fig. 2, lines 103-108). 

Regarding claim 23, Rockwell discloses the assembly, according to claim 15. Rockwell further discloses wherein said end section is secured to said end component attached to said at least one end of said tubular casing by a weld (lines 103-108). 

Regarding claim 24, Rockwell discloses the assembly, according to claim 15. Rockwell further discloses wherein said end section is secured to said tubular casing by a weld (Fig. 2, lines 103-108). 

Regarding claim 25, Rockwell discloses the assembly, according to claim 15. Rockwell further discloses the assembly further comprising a coolant material (“refrigerant”) within said spacing element (lines 95-98).

Regarding claim 26, Rockwell discloses the assembly, according to claim 15. Rockwell further discloses wherein the slot faces outward away from said tubular casing adjacent said transition section (Fig. 2; the end of Rockwell’s slot at the bottom of assembly 14 is directed outwardly away from the casing 18). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell.
Regarding claim 16, Rockwell discloses the assembly, according to claim 15. Although Rockwell does not explicitly disclose wherein slot width at said middle part is 0.1-0.3 of said outer diameter, Rockwell discloses the width of the slot “can vary, depending on the elasticity and relative movement desired between adjacent fuel rods” (lines 92-94). 

It would have been obvious to a POSA to have a slot width at the middle part be 0.1-0.3 of the outer diameter since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that the width of the slot would dictate the elasticity of the tube, the amount of neutron absorbing and heat exchanging material, and the flow of coolant, thereby affecting the neutronics of the reactor. A POSA could have easily and predictably optimized the width of the slot and would have found it obvious to do so in order to achieve the desired reactor performance.

Regarding claim 18, Rockwell discloses the assembly, according to claim 15. Although Rockwell does not explicitly disclose wherein slot width of said walled tube is largest at said middle part, Rockwell discloses the width of the slot of the spacing element can be varied based on the desired elasticity and relative movement between adjacent fuel rods during thermal growth and that the elasticity of the spacing element removes localized excessive stresses during thermal growth and expansion (lines 48-55, lines 92-95). Rockwell further discloses fuel rods are subjected to a temperature 

A skilled artisan would have been aware that a fuel rod is subjected to temperatures that vary along its height and that are highest at the middle of the fuel rod, as evidenced by “Physics-based multiscale coupling for full core nuclear reactor simulation” (see Figs. 7(a), 7(c))1. It would have been obvious to a POSA to have Rockwell’s slot width be largest at the middle part of the tube to accommodate the higher thermal growth that occurs in the middle of the fuel rods. 

Regarding claim 19, Rockwell discloses the assembly, according to claim 15. Rockwell further discloses wherein said tubular casing has a tubular casing wall thickness (Fig. 3), and wherein said walled tube has a walled tube wall thickness (Fig. 3). Although Rockwell does not explicitly disclose wherein said walled tube wall thickness is 0.25 to 1 of said tubular casing wall thickness, Rockwell discloses the walled tube wall thickness “are chosen so that the tube will flex to take up any variations in rod diameter due to temperature changes” (Abstract).  
	
It would have been obvious to a POSA to have a walled tube wall thickness be 0.25 to 1 of the tubular casing wall thickness since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell in view of US Patent No. 3,944,468 (“Duret”) (cited in PTO-892 dated 09/09/2020).

Regarding claim 20, Rockwell discloses the assembly, according to claim 15. Rockwell does not explicitly disclose wherein said tubular casing is a comprised of steel, and wherein said walled tube is comprised of said steel.

Duret teaches (see Duret, Fig. 2) a nuclear fuel assembly (2) having a spacing element (7), wherein the tubular casing (“jacket”) of the nuclear fuel assembly and the walled tube (7) of the spacing element are comprised of type-316 stainless steel (Duret, 2:21-22, 2:35-39). 

A POSA would have found it obvious to use steel for Rockwell’s tubular casing and walled tube because use of steel for fuel assemblies and spacing elements was In re Leshin, 125 USPQ 416.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A color copy of the reference can be found at: https://www.sciencedirect.com/science/article/pii/S030645491400543X